Citation Nr: 1002240	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  05-28 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  What evaluation is warranted for residuals of pulmonary 
sequestrations, status post lobectomy, from September 27, 
2002?

2.  What evaluation is warranted for gout of the knees, right 
ankle, and right wrist from September 27, 2002 to January 27, 
2005?

3.  What evaluation is warranted for gout of the knees, right 
ankle, and right wrist from January 28, 2005?

4.  What evaluation is warranted for anemia from September 
27, 2002?


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs



ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to 
September 2002.  He also had service with the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The claims were certified for 
appeal by the Baltimore, Maryland RO.  In January 2008, the 
claims were remanded for further development.  

The issues regarding what evaluation is warranted for 
residuals of pulmonary sequestrations, status post lobectomy, 
from September 27, 2002, what evaluation is warranted for 
gout of the knees, right ankle, and right wrist from January 
28, 2005, and what evaluation is warranted for anemia from 
September 27, 2002 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

From September 27, 2002 to January 27, 2005, gout of the 
knees, right ankle, and right wrist was not productive of a 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year.




CONCLUSION OF LAW

From September 27, 2002 to January 27, 2005, gout of the 
knees, right ankle, and right wrist did not meet the criteria 
for an evaluation in excess of 20 percent.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107;  38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5002, 5017 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned for 
the claim, the notice requirements of 38 U.S.C.A. § 5103(a) 
have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the appellant that reasonably affects the 
fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Multiple (staged) ratings may be assigned for 
different periods of time during the pendency of the appeal.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings 
are appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  
The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if an 
application is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2) (West 2002).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  38 
C.F.R. § 3.321(b)(1) (related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization").  

When an analysis of the first two steps reveals that the 
rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step-a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.  Thun v. Shinseki, 572 F.3d 1366 (Fed. 
Cir. 2009).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.71a, gout is rated under Diagnostic Code 
5002.  38 C.F.R. § 4.71a, Diagnostic Code 5017.  Under that 
Code a 20 percent rating is warranted where there are one or 
two exacerbations a year in a well-established diagnosis.  A 
40 percent rating is assigned for symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times per year.

In a May 2003 rating decision, the Veteran's claim of 
entitlement to service connection for gout of the bilateral 
knees, right ankle, and right wrist was granted.  The 
disorder was assigned a noncompensable evaluation.  In August 
2005, the evaluation was raised to 20 percent, effective from 
September 27, 2002 to January 27, 2005.  A noncompensable 
rating was reassigned effective January 28, 2005.

At an April 2003 VA examination, the Veteran reported having 
fluid removed from his joints on at least six occasions.  He 
noted that when during episodes of gout, he had severe 
discomfort and could not walk easily.  A physical examination 
found upper and lower extremity joints to be normal without 
swelling or deformity.  The Veteran was not taking any 
medication for gout at that time.  No evidence of arthritis 
was found.  Range of motion was normal.

At a primary care appointment in April 2004, the Veteran 
reported having approximately four to six gouty spells per 
year.  His symptoms reportedly were cured within three days 
by medication.  A musculoskeletal examination was normal, and 
there was no sign of redness or swollen joints.

The Board finds that a rating in excess of 20 percent is not 
warranted for the period from September 27, 2002 to January 
27, 2005.  The Veteran reported four to six gouty spells per 
year.  These resolved with medication.  No symptom 
combinations productive of definite impairment of health or 
incapacitating exacerbations occurring three or more times 
per year were ever demonstrated.  While the Veteran reported 
gouty spells four to six times per year, there is no evidence 
that these spells were incapacitating.  Rather, the Veteran 
reported that he would take his medication, and after three 
days his flare-ups would recede.  For these reasons, the 
Board finds that a rating in excess of 20 percent from 
September 27, 2002 to January 27, 2005, is not warranted.

The Veteran's disability picture is not so unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  
Here, as discussed above, the rating criteria for gout 
reasonably describe the Veteran's disability level and 
symptomatology.  Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluations are adequate, and no referral for extraschedular 
evaluations is required.  Thun v. Shinseki, 572 F.3d 1366 
(Fed. Cir. 2009).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

 


ORDER

A rating in excess of 20 percent for gout of the knees, right 
ankle, and right wrist from September 27, 2002 to January 27, 
2005 is denied.

REMAND

In the January 2008 remand, the Board instructed the AMC to 
schedule the Veteran for two examinations.  One examination 
was to be scheduled to determine the severity of the 
Veteran's pulmonary sequestrations, status post lobectomy.  
The other was to be scheduled to determine the current nature 
and severity of his anemia.

Another remand directive instructed the AMC to provide the 
Veteran with adequate notice.  The AMC used an old address 
when mailing notice to the Veteran.  After realizing its 
mistake, the AMC corrected the address.  The Veteran was sent 
notice informing him that an examination was being scheduled 
for him, but he would be sent separate notice informing him 
of the date of his appointment directly from the medical 
center.  The AMC specifically requested that the medical 
center provide it with a copy of the letter in the event that 
the Veteran did not arrive at his appointment, as directed in 
the Board's remand.  The Veteran failed to appear for his 
examination, but a copy of the VA Medical Center's notice is 
not included in the claims file.  Hence, further development 
is required.

The Veteran also has repeatedly requested that any VA 
examination appointments be made in Wilmington, Delaware 
because of the proximity of that facility to his place of 
employment.  He has specifically told VA that he cannot 
attend appointments in Baltimore.  The AMC, however, 
scheduled the Veteran for an appointment in Baltimore.  As 
there is no explanation why the examination was not conducted 
in Wilmington, a facility which also is considerably closer 
to the appellant's current mailing address, the Veteran 
should be afforded another opportunity for an examination.  
Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the Veteran's last examination for gout in May 2006 
was inadequate.  While the Veteran reported that he took 
indomethacin once or twice a week for his gout to help him 
mobilize, but there was no discussion of frequencies of 
flare-ups, which is necessary information in order to 
determine an accurate rating.  Thus, a new examination is 
required.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should request that the 
Veteran submit any evidence in his 
possession documenting any flare-ups of 
his gout (e.g., medical records, 
prescription information, employment 
records).

2.  Thereafter, the AMC should schedule 
the Veteran for an appropriate VA medical 
examination in Wilmington, Delaware to 
determine the severity of gout involving 
his knees, right ankle, and right wrist.  
The claims file must be provided for the 
examiner for review.  The examiner must 
discuss the frequency and duration of 
flare-ups, any incapacitation during 
flare-ups, and any restriction on 
employment or daily activities.  All 
tests, including range of motion tests, 
should be completed in accordance with the 
latest AMIE worksheets for rating 
disorders of the musculoskeletal system.  
All findings should be fully documented 
and explained in detail.

The examiner is to render specific 
findings as to whether there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or incoordination 
associated with the knees, right ankle, 
and right wrist.  If pain on motion is 
observed, the examiner should indicate the 
point at which pain begins.  The examiner 
is to address whether, and to what extent, 
the Veteran experiences any functional 
loss due to pain and/or any of the other 
symptoms during flare-ups and/or with 
repeated use.  To the extent possible, the 
examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  The 
examiner is to identify all impairments 
affecting the knees, right ankle, and 
right wrist.  The examiner should indicate 
whether arthritis is present, and whether 
there is recurrent subluxation or lateral 
instability of the knees.  If instability 
of the knees is present the degree of that 
impairment should be classified as either 
"slight," "moderate," or "severe."  
Finally, the examiner is to classify the 
degree to which gout of the knees, right 
ankle, and right wrist interferes with the 
Veteran's ability to work.

3.  The AMC should schedule the Veteran 
for an appropriate VA medical examination 
in Wilmington, Delaware to determine the 
severity of his pulmonary sequestration, 
status post lobectomy.  The claims file 
must be provided for the examiner for 
review.  In accordance with the latest 
AMIE worksheets for rating respiratory 
diseases, the examiner is to provide a 
detailed review of the Veteran's pertinent 
medical history, current complaints, and 
the nature and extent of any pertinent 
disability.  The examiner must conduct 
pulmonary function tests that include FEV-
1, FVC, and DLCO(SB) rations as well as 
the maximum oxygen consumption (measured 
in ml/kg/min); values for each must be 
obtained and reported, or the examiner 
must indicate why a particular test was 
not clinically indicated.  Further, after 
a review of the relevant outpatient 
treatment records, the examiner must 
indicate whether the Veteran requires 
outpatient oxygen therapy, and address 
whether he has pulmonary hypertension, 
cardiac pathology, and/or any episodes of 
acute respiratory failure which are 
related to his pulmonary sequestration, 
status post lobectomy.  A complete 
rationale for any opinions expressed must 
be provided.  

4.  The AMC should also make arrangements 
for the Veteran to be afforded a VA 
examination in Wilmington, Delaware to 
determine the current nature and severity 
of his service-connected anemia.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
completion of the examination.  The 
examination must include any diagnostic 
tests or studies that are deemed necessary 
for an accurate assessment, specifically 
to include blood studies to determine the 
appellant's current hemoglobin and 
hematocrit levels.  A complete description 
of all symptomatology associated with the 
disabilities should be provided.

5.  The AMC is to advise the Veteran that 
it is his responsibility to report for any 
scheduled VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for an ordered 
examination, documentation should be 
obtained and added to the claims folder 
which shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.
 
6.  Thereafter, the RO should readjudicate 
the claims of what evaluation is warranted 
for residuals of pulmonary sequestrations, 
status post lobectomy, from September 27, 
2002; what evaluation is warranted for 
gout of the knees, right ankle, and right 
wrist from January 28, 2005; and what 
evaluation is warranted for anemia from 
September 27, 2002.  If any claim is 
denied, a supplemental statement of the 
case must be issued, and the appellant 
offered an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


